we git ORIGINAL

FILED IN THE
KENJI M. PRICE #10523 me eee DISTRICT COURT
‘ : ISTRICT OF HAW.
United States Attorney aM
District of Hawaii 2 JUL 02
at___o’clock and vf __M AV
CHRIS A. THOMAS #3514 ~~ SUE BEITIA, CLERK _

Assistant U.S. Attorney

Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard

Honolulu, Hawaii 96850

Telephone: (808) 541-2850
Facsimile: (808) 541-2958

E-mail: Chris. Thomas@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA
IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

tt,

crno. ©R19-00090 JNS

UNITED STATES OF AMERICA, )
)
Plaintiff, ) NOTICE REGARDING EARLIER
) CHARGES FILED AGAINST
VS. ) DEFENDANT
)
RODNEY ROBERT RODRIGUES, JR. )
)
Defendant. )
)

 

NOTICE REGARDING EARLIER CHARGES FILED AGAINST DEFENDANT
The United States Attorney's Office notifies the United States District Court

for the District of Hawaii that the United States Attorney's Office is now filing an
Indictment that names as a defendant an individual previously charged in a
different Indictment filed in this Court.

NAME OF DEFENDANT: Rodney Robert Rodrigues, Jr.

CASE NUMBER(S) IN WHICH DEFENDANT WAS PREVIOUSLY
CHARGED IN THIS DISTRICT: Cr. No. 06-00145 DK'W

STATUS OF DEFENDANT (check as appropriate):

Prior Case(s) Closed and No Supervision Ongoing
Defendant Now Serving Custody Sentence in Prior Case(s)
Defendant on Supervised Release or Probation

Prior Case(s) Still Ongoing

Other (please explain; e.g., Defendant now a fugitive)

OooOoOwe*oOoo

 

 

DATED: July 2, 2019, at Honolulu, Hawaii.

KENJI M. PRICE
United States Attorney
District of Hawaii

    

Assistant U.S. Attorney
